DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
Claims 1-9 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2, recites “the guide vector.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 6, line 2, recites “the upper axle.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (JP 2016199230).  Yoshida discloses a seat for transport vehicles, with a frame (Fig. 4: S, F) articulated and linked by means of a guide system (fig. 4: 40) to a fixed structure or chassis (fig. 4: PB, PF) that gives said frame the ability to move and change shape between a neutral position N (fig. 2) and a comfort position C (fig. 5), the frame comprising a backrest portion (fig. 4: S1, F1) that increases the inclination thereof with respect to the vertical as said frame moves from the neutral position N to the comfort position C, the seat being characterised in that the frame comprises a headrest portion (fig. 4: 12),
- the headrest portion being mechanically linked by means of a connector (fig. 3: 12A) to a connection area of the backrest portion that changes the height position thereof as the frame moves from the neutral position N to the comfort position C thereof, the connector being suitable for this change in height position to be transmitted, by means of mechanical drag, to the headrest portion, 
- the headrest portion being also mechanically linked by means of an upper guide unit (fig. 3: 42) of the guide system to the chassis, said upper guide unit being configured so that the inclination of the headrest portion also increases the inclination thereof (as shown in fig. 5) with respect to the vertical as the connector transmits to the headrest portion the motion of the frame (2) from the neutral position N to the comfort position C thereof.
	As concerns claim 9, Yoshida discloses wherein the frame comprises a seat portion (fig. 4: 21) connected to the backrest portion in a lumbar articulated joint (fig. 5: 11A, 12A) around a lumbar axle (fig. 5: B2), the seat portion being mechanically linked to the chassis by means of a lower guide unit (fig. 4: 25) that guides the movement thereof between a retracted neutral position and an advanced comfort position and which causes, by means of mechanical drag, the simultaneous inclination changes of the backrest portion and the headrest portion corresponding to the neutral position N and comfort position C of the frame.

Allowable Subject Matter
Claims 2-4, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Yoshida fails to teach a lower substructure attached to the backrest portion and linked to a middle guide unit of the guide system, and an upper substructure extending from the lower substructure to connect to the headrest portion, or the upper guide unit comprising an upper and lower guide on each side of the frame connected to upper and lower headrest followers.  Further, there is no teaching suggestion or motivation to modify the prior art, absent hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636